Title: To James Madison from James Monroe, 6 February 1798
From: Monroe, James
To: Madison, James


Dear SirAlb: Feby 6. 1798.
We are very thankful for the articles yr.self & Mrs. M. were so good as send us. They are really rarities and of importance in our present situation. We shod. however be very sorry if you reduc’d yr. own stock so as to feel the want of them.
We send you two mattresses—one of hair & another of wool. 4. dozen of the better kind of diaper napkins & 2. of infr., very useful for common purposes. 4. table cloths 2. of the size for a room of 18. feet—2. others of great length wh. may each be cut either in two or three—new—we wod. add many more if you had desird, but that may still be done at another time. We have not more of kitchen furniture that will be sufficient for two families. I shall not dispose of any pt. for the present so that you may have what you want. The waggon is in great haste so that I have only time to request our best regards to Mrs. M. yr. father & family. Sincerely yr. friend & servant
Jas. Monroe
